FILED
                               NOT FOR PUBLICATION                                     DEC 19 2012

                                                                                  MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                               U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                                    No. 11-50258

               Plaintiff - Appellee,                          D.C. No. 8:10-CR-00033-AG-1
   v.
                                                              MEMORANDUM *
 MARCO ANTONIO CHAVEZ, etc.

               Defendant - Appellant.

                      Appeal from the United States District Court
                         for the Central District of California
                      Andrew J. Guilford, District Judge, Presiding

                        Argued and Submitted November 8, 2012
                                 Pasadena, California

Before:        REINHARDT and THOMAS, Circuit Judges, and NAVARRO,**
               District Judge.

        Marco Antonio Chavez appeals the sentence imposed by the district court

following Chavez’s guilty plea to conspiracy to possess with the intent to distribute

approximately 493.3 grams of pure methamphetamine in violation of 21 U.S.C.

§§ 846 and 841(b)(1)(A). The district court sentenced Chavez to eighty-seven


   *
       This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
   **
      The Honorable Gloria M. Navarro, United States District Judge for the District of
Nevada, sitting by designation.
months, to be followed by a five-year term of supervised release. This sentence

included a two-level enhancement for possession of a dangerous weapon during

the commission of the offense.

      We review the district court’s sentencing decision for abuse of discretion.

United States v. Armstead, 552 F.3d 769, 776 (9th Cir. 2008). We review the

district court’s underlying factual findings for clear error. Id. Based on the parties’

arguments and the Court’s examination of the record, we conclude that Chavez

should have reasonably foreseen that his co-conspirators would possess a firearm

during the execution of such a major drug transaction. United States v. Garcia, 909

F.2d 1346, 1350 (9th Cir. 1990). Therefore, the district court did not clearly err in

determining that the two-level sentencing enhancement for possession of a

dangerous weapon was appropriate. Id.

      AFFIRMED.




                                           2